Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2021 has been entered.
 Response to Amendment
Amendments submitted on 6/17/2021 include amendments to the claims. Claims 20-43, 45-46, 48-55 are pending. Claims 20-39 remain withdrawn. Claims 40, 48-49 have been amended. Claims 44 and 47 have been cancelled.
Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered and are at least partially persuasive. However, a new grounds of rejection is made in view of Agarwal (US20080184746).
Regarding applicant’s arguments that none of the references teach the limitations of claims 48-49, 54-5: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially all of the water" in claim 48 is a relative term which renders the claim indefinite.  The term "substantially all of the water" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what proportion of the water is being claimed. For examination purposes it has been assumed that the limitation reads: “all of the water”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40-43, 45-46, 48-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berner et al. (US20090159097) in view of Agarwal (US20080184746).
Regarding claim 40-43, 45-46, 50, Berner et al. teaches a dishwashing system (see abstract) comprising: a commercial dishwashing machine 200 comprising a housing, wash arms 25, 27, and a tank 8 configured to contain wash water and in fluid communication with the wash arms 25, 27; an accumulator pan 212 comprising an inlet and an outlet; the accumulator pan 212 comprising a removable strainer 216 (reads on screen material) (reads on claims 41-43) and an overflow aperture 224 disposed vertically higher than the accumulator pan outlet (reads on claims 45-46); a pump 66 having an inlet and an outlet, the inlet of the pump 66 in fluid communication with the outlet of the accumulator pan 212; a pre-rinse unit 52, 54 positioned above a sink 56 and comprising a nozzle 54 that may be hand-directed (reads on claim 50), the pre-rinse unit 52, 54 laterally spaced apart from the commercial dishwashing machine and from the accumulator pan 212; and a delivery conduit 70 having a first end and a second end, the first end in fluid communication with the pump outlet, the second end in fluid communication with the pre-rinse unit 52, 54 (see figure 2, paragraphs [0034], [0043]-[0048]). Berner et al. does not teach that the accumulator pan is located under at least a portion of the tank. Agarwal teaches a washing machine system (see abstract) and that vertical stacking may allow for space saving 
Regarding claims 48-49, Berner et al. and Agarwal together teach the limitations of claim 40. Berner et al. also teaches in figure 2 and paragraph [0047] that the accumulator pan 212 is configured so as to receive all of the wash water evacuated from the tank 8 (reads on claim 48) and disposed such that an air gap (see e.g. topmost bent portion of piping 214) is disposed between the tank 8 and the inlet of the accumulator pan 212 (reads on claim 49).
Regarding claims 51-53, Berner et al. and Agarwal together teach the limitations of claim 40. Berner et al. teaches in paragraphs [0004], [0031], [0043] and figure 2 that the accumulator pan 212 is capable of receiving drained wash water from the commercial dishwashing machine comprising detergent. 
Regarding claims 54-55, Berner et al. and Agarwal together teach the limitations of claim 52. Berner et al. teaches in paragraph [0013] that the wash water temperature may be between 110F and 150F (reads on claim 54). Berner et al. does not explicitly teach the wash water temperature range of 100F-120F. However, since Berner et al. teaches in paragraph [0013] that water temperature is a parameter that determines a cleaning effect, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the temperature of the water may be chosen so as to optimize the cleaning effect for the particular application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711